NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to PCT/EP2017/069966 filed 07 August 2017 and foreign priority to GB1701220.4 filed 25 January 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Replacement drawing sheets for Figures 1a-1c, 2-4, and 5a-5c were received on 28 June 2021 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 28 June 2021.
The specification objections have been obviated in view of Applicant’s amendments filed 28 June 2021.
The claim objections have been obviated in view of Applicant’s amendments filed 28 June 2021 and the Examiner’s amendment below.
The rejections of claim 3, 5, 8, 10, 12-12, 15, 17, and 19 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 28 June 2021 and the Examiner’s amendment below and have been withdrawn.
Independent claim 1 has been amended to include allowable subject matter indicated in the Non-Final Rejection mailed 28 December 2020.
s 2-3, 8-10, 13-15, and 19-20 have been canceled.
Claims 1, 4-7, 11-12, and 16-18, as amended, are allowed. See below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roland Long on 01 July 2021.

The application has been amended as follows: 
Claim 1, lines 14-15, “to be attached” is amended to read --are attached--
Claim 1, line 16, “the outside” is amended to read --an outside--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose all of the structural and functional limitations, further in view of the attachment of the resistance band to the first and second tube members.

The closest prior art of record includes Ferguson (US 6,062,638).
claim 1, Ferguson teaches an exercise device (portable stool 20) for performing squat movement, the exercise device comprising: a base part (lower end 26) for supporting the device against a surface, a first tube member (extension 34) attached to the base part, a second tube member (midsection 30) movable with respect to the first tube member, an elastic member (coil spring 48) resisting the downward movement of the second tube member and moving upward the second tube member with respect to the first tube member, and a seat member for pressing down the second tube member, the seat member being attached to the second tube member (seat 24) (Fig. 1).
Ferguson fails to disclose a resistance band wherein first and second ends of the resistance band are attached respectively to first and second attachment points on the outside of the first tube member, the resistance band perforates the first tube member on higher locations than said first and second attachment points or the resistance band goes around the edges of the first tube member, and the resistance band perforates or goes around the second tube member in the lower end of the second tube member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784